Exhibit 10.37

AMENDED AND RESTATED PROMISSORY NOTE

June 18, 2009 and

amended and restated as of December 21, 2009

FOR VALUE RECEIVED, GTC BIOTHERAPEUTICS, INC., a Massachusetts corporation
located at the address stated below (the “Borrower”), promises to pay to the
order of LFB BIOTECHNOLOGIES, S.A.S. or any subsequent holder hereof (each, a
“Lender”) at its office located at 3, avenue des Tropiques, LES ULIS, 91940
Coutaboueuf, France or at such other place as Lender or the holder hereof may
designate, the principal sum of THREE MILLION FOUR HUNDRED EIGHTY-THREE THOUSAND
SIX HUNDRED EIGHTY-TWO AND 88/100 DOLLARS ($3,483,682.88), with interest on the
unpaid principal balance, (i) from June 18, 2009 through and including
December 31, 2009, at a fixed interest rate of ten and eighty hundredths percent
(10.8%) per annum, and (ii) from January 1, 2010 through and including the
subsequent dates of payment, at a fixed interest rate of four percent (4%) per
annum, to be paid in lawful money of the United States, in accordance with the
amortization schedule attached hereto as Annex I, as follows: an installment of
principal and interest in the amount of $239,085.60 on December 31, 2009 to be
followed by seven consecutive quarterly installments of principal and interest
commencing April 1, 2010, and continuing on the first day of the first month of
each calendar quarter thereafter, each in the amount of $107,690.85, together
with a final installment in the amount of any and all remaining outstanding
principal and interest (i.e. $2,885,481.27), and all other amounts outstanding,
on January 1, 2012 (the “Maturity Date”). Such installments have been calculated
on the basis of a 360 day year of twelve 30-day months. Each payment may, at the
option of the Lender, be calculated and applied on an assumption that such
payment would be made on its due date. The Lender may, on or about January 1,
2011 and not more often than annually thereafter through the Maturity Date,
elect to adjust (upwards or downwards) the interest rate applicable hereto,
based on the Lender’s then-current cost of capital, as determined by the Lender
in the exercise of its commercially reasonable discretion. The Lender shall give
the Borrower prior written notice of any such adjustment, which notice shall
specify the new interest rate, the Lender’s methodology for computation of same,
and the effective date for such new interest rate which shall be not less than
30 days after Borrower’s receipt of such notice. This Amended and Restated
Promissory Note (this “Note”) amends, restates, replaces and supersedes in its
entirety, is in substitution for, and is not in payment of, that certain
Promissory Note in the original principal amount of Three Million Five Hundred
Thousand Dollars (US$3,500,000) from the Borrower to the Lender dated June 18,
2009 (the “Original Note”). It is the intent of the Borrower and the Lender that
this Note shall not constitute a novation of the Original Note and shall in no
way adversely affect the lien priority of the Security Document.

The acceptance by Lender of any payment which is less than payment in full of
all amounts due and owing at such time shall not constitute a waiver of Lender’s
right to receive payment in full at such time or at any prior or subsequent
time.

The Borrower hereby expressly authorizes the Lender to insert the date value is
actually given in the blank space on the face hereof and on all related
documents pertaining hereto.



--------------------------------------------------------------------------------

This Note is being made pursuant to a Loan Agreement dated as of June 18, 2009
(as may hereafter be amended, restated, supplemented or modified from time to
time, the “Loan Agreement”) and is the “Secured Note” referred to therein, and
is secured by an Amended and Restated Security Agreement dated June 18, 2009 (as
may be amended, restated, supplemented or modified from time to time, the
“Master Security Agreement”) and a Second Mortgage, Security Agreement and
Fixture Filing dated December 22, 2008, as amended by that certain Amendment to
Mortgage, Security Agreement and Fixture Filing dated as of June 18, 2009 (as so
amended and as may hereafter be amended, restated, supplemented or modified from
time to time, the “Mortgage”), each from the Borrower to the Lender and,
together with any other security agreements, pledge agreements, mortgages,
schedules or other collateral documents delivered by the Borrower to the Lender
from time to time to secure the obligations hereunder (as may be amended,
restated, supplemented or modified from time to time, each a “Security
Document”).

Time is of the essence hereof. If any installment or any other sum due under
this Note, the Loan Agreement or any Security Document is not received within
ten (10) days after its due date, the Borrower agrees to pay, in addition to the
amount of each such installment or other sum, a late payment charge of five
percent (5%) of the amount of said installment or other sum, but not exceeding
any lawful maximum. If (i) Borrower fails to make payment of any amount due
hereunder within ten (10) days after the same becomes due and payable; or
(ii) Borrower is in default under, or fails to perform under any term or
condition contained in the Loan Agreement or any Security Document (other than
those in Section 7(a)(viii), (x) or (xi) of the Master Security Agreement)
(beyond any applicable grace period), then the entire principal sum remaining
unpaid, together with all accrued interest thereon and any other sum payable
under this Note, the Loan Agreement or any Security Document, at the election of
Lender, shall immediately become due and payable, with interest thereon at the
lesser of eighteen percent (18%) per annum or the highest rate not prohibited by
applicable law from the date of such accelerated maturity until paid (both
before and after any judgment). If Borrower is in default under, or fails to
perform under any term or condition under Section 7(a)(viii), (x) or (xi) of the
Master Security Agreement, then this Note, the Loan Agreement, and all Security
Documents shall immediately become due and payable, without notice.

The Borrower may, at its option, prepay at any time, without premium or penalty,
the whole or any portion of the indebtedness hereunder, provided that each such
prepayment shall be accompanied by payment of all interest on the prepaid
portion of such indebtedness accrued to the date of such prepayment. Any partial
prepayment of principal of the indebtedness hereunder will be applied to
installments of principal of such indebtedness (including without limitation,
the final “balloon” payment) thereafter coming due in inverse order of normal
maturity. Amounts paid or prepaid hereunder are not available for reborrowing.

It is the intention of the parties hereto to comply with the applicable usury
laws; accordingly, it is agreed that, notwithstanding any provision to the
contrary in this Note, the Loan Agreement or any Security Document, in no event
shall this Note, the Loan Agreement or any Security Document require the payment
or permit the collection of interest in excess of the maximum amount permitted
by applicable law. If any such excess interest is contracted for, charged or
received under this Note, the Loan Agreement or any Security Document, or if all
of the principal balance shall be prepaid, so that under any of such
circumstances the amount of interest contracted for, charged or received under
this Note, the Loan Agreement or any Security Document on the principal balance
shall exceed the maximum amount of interest permitted by

 

- 2 -



--------------------------------------------------------------------------------

applicable law, then in such event (a) the provisions of this paragraph shall
govern and control, (b) neither Borrower nor any other person or entity now or
hereafter liable for the payment hereof shall be obligated to pay the amount of
such interest to the extent that it is in excess of the maximum amount of
interest permitted by applicable law, (c) any such excess which may have been
collected shall be refunded to Borrower, and (d) the effective rate of interest
shall be automatically reduced to the maximum lawful contract rate allowed under
applicable law as now or hereafter construed by the courts having jurisdiction
thereof. It is further agreed that without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received under
this Note, the Loan Agreement or any Security Document which are made for the
purpose of determining whether such rate exceeds the maximum lawful contract
rate, shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating and spreading in equal parts during the period of the full
stated term of the indebtedness evidenced hereby, all interest at any time
contracted for, charged or received from Borrower or otherwise by Lender in
connection with such indebtedness; provided, however, that if any applicable
state law is amended or the law of the United States of America preempts any
applicable state law, so that it becomes lawful for the Lender to receive a
greater interest per annum rate than is presently allowed, the Borrower agrees
that, on the effective date of such amendment or preemption, as the case may be,
the lawful maximum hereunder shall be increased to the maximum interest per
annum rate allowed by the amended state law or the law of the United States of
America.

The Borrower and all sureties, endorsers, guarantors or any others (each such
person, other than the Borrower, an “Obligor”) who may at any time become liable
for the payment hereof jointly and severally consent hereby to any and all
extensions of time, renewals, waivers or modifications of, and all substitutions
or releases of, security or of any party primarily or secondarily liable on this
Note, the Loan Agreement or any Security Document or any term and provision
thereof, which may be made, granted or consented to by Lender, and agree that
suit may be brought and maintained against any one or more of them, at the
election of Lender without joinder of any other as a party thereto, and that
Lender shall not be required first to foreclose, proceed against, or exhaust any
security hereof in order to enforce payment of this Note. The Borrower and each
Obligor hereby waives presentment, demand for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, and all other notices in
connection herewith, as well as filing of suit (if permitted by law) and
diligence in collecting this Note or enforcing any of the security hereof, and
agrees to pay (if permitted by law) all expenses incurred in collection,
including Lender’s reasonable attorneys’ fees incurred in collection.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
OF SUCH STATE).

THE BORROWER HEREBY UNCONDITIONALLY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF, DIRECTLY OR INDIRECTLY,
THIS NOTE, THE LOAN AGREEMENT, ANY OF THE SECURITY DOCUMENTS OR OTHER RELATED
DOCUMENTS, ANY DEALINGS BETWEEN BORROWER AND LENDER RELATING TO THE SUBJECT
MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP
BETWEEN BORROWER AND LENDER. THE SCOPE OF THIS

 

- 3 -



--------------------------------------------------------------------------------

WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.) THIS
WAIVER IS IRREVOCABLE MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE, THE LOAN AGREEMENT, ANY OF THE
SECURITY DOCUMENTS OR OTHER RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

This Note, the Loan Agreement and the Security Documents constitute the entire
agreement of the Borrower and Lender with respect to the subject matter hereof
and supersede all prior understandings, agreements and representations, express
or implied.

No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless in writing and signed by an
authorized representative of Borrower and Lender. Any such waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given.

Any provision in this Note, the Loan Agreement, or any Security Document which
is in conflict with any statute, law or applicable rule shall be deemed omitted,
modified or altered to conform thereto.

[Signatures on following page]

 

- 4 -



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the Borrower has executed this Amended and
Restated Promissory Note as of the date first above written.

 

    GTC BIOTHERAPEUTICS, INC. /s/ Brenda Martin     By:   /s/ John B. Green
(Witness)       Brenda Martin     Name:   John B. Green (Print Name)       175
Crossing Blvd., Framingham, MA 01702     Title:   Senior Vice President, Chief
Financial Officer and Treasurer (Address)     Federal Tax ID#: 04-3186494    
Address: 175 Crossing Blvd., Framingham, Middlesex County, MA 01702

[Signature Page to Amended and Restated Promissory Note (Term Loan)]



--------------------------------------------------------------------------------

Annex I

GTC BIOTHERAPEUTICS, INC.

P&I PAYMENTS - $3.5M NOTE

 

     Principal    Interest    Total      

12/31/2009

   83,815.02    155,270.58    239,085.60     

4/1/10(Q1 2010)

   73,938.08    33,752.77    107,690.85     

7/1/10(Q2 2010)

   74,679.93    33,010.92    107,690.85     

10/1/10(Q3 2010)

   75,429.22    32,261.63    107,690.85     

1/1/11(Q4 2010)

   76,186.03    31,504.82    107,690.85     

4/1/11(Q1 2011)

   76,950.43    30,740.42    107,690.85     

7/1/11(Q2 2011)

   77,722.50    29,968.35    107,690.85     

10/1/11(Q3 2011)

   78,502.32    29,188.53    107,690.85     

1/1/12(Q4 2011)

   52,771.97    19,021.92    71,793.89 *   

1/1/2012 (Remaining Principal Balance)

   2,813,687.38    —      2,813,687.38 *    Balloon payment                   
   3,483,682.88    394,719.94    3,878,402.82                        

 

* Total Payment Due on 1/1/12 equals $2,885,481.27 (sum of 71,793.89 allocable
to Q4 2011 and final balloon payment)